DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
2.	No foreign priority claimed under 35 U.S.C. 119 (a)-(d).

Oath/Declaration
3.	The applicant's oath/declaration filed on 01/07/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
4.	The applicant’s drawings submitted on 01/07/2019 are acceptable for examination purposes.

Information Disclosure Statement
5.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Examiner Note
The examiner has not raised 101 issue for claims 7-12 because paragraph 34 of the specification clearly excludes signals per se (para. 34: .... A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire).

Allowable Subject Matter
6.	Claims 1-18 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 7 and 13, the prior arts of record fail to anticipate, teach, suggest or disclose “A computer-implemented method of mapping and executing 2-dimensional (2D) communication patterns on 3-dimensional (3D) network of computer nodes, a system, comprising:
in a L x M x N 3D torus network of computer nodes, mapping a 2D plane comprising M x N torus network of nodes into M/2 meshes x 2*N torus network of nodes, wherein N = k*M, k is an integer greater than zero, and M and N are even numbers, wherein each of M/2 mesh of the 2*N torus is contiguous in the 2D plane, the mapping performed for each of the L planes of the L x M x N 3D torus network;

executing application entities according to the mapped L*M/2 x 2*N communication pattern.
The present invention distinguishes over the prior art of record in that the closest prior art of record, the Examiner found neither prior art cited in its entirely, nor based on the prior art, found any motivation to combine any of said prior art references which teaches the above applicant’s claim invention. Fricker et al. (US 20140098702 A1) closest prior art of record discloses a network 100 of processing nodes that are arranged in a 3D torus network topology in accordance with some embodiments. In the depicted example, network 100 comprises twenty-seven processing nodes that are configured in rings of three processing nodes each. The rings are formed in three orthogonal dimensions (X,Y,Z), and each processing node is a member of three different rings, one in each of the dimensions. Each processing node is connected to six neighboring processing nodes via bidirectional connections. The relative position of each processing node is identified in FIG. 1 by the tuple (x,y,z), where x, y, and z represent the position of the processing node in the X, Y, and Z dimensions, respectively (Fricker, Fig. 1, para. 23). Other prior art references, such as Archer et al. (US 20080084827 A1), discloses a torus network usage data from each node periodically gathered up the collective network tree to form a global map of the status of the torus network at the root node of the tree. This global map is then broadcast down the collective network tree to all nodes. Archer further discloses the torus network O’Shea et al. (US 20150222523 A1). Figure 1 and paragraphs 15 and 19 of O’Shea show 2 examples, wherein the first example 101 comprises a 2D, 5-ary network topology where each node (which comprises a computing entity acting as a server) is represented by a circle 104 containing its 2D coordinate and has four point to point connections to other nodes. The second example 102 comprises a 3D, 3-ary network topology (also referred to as a 3D torus topology) which may also be visualized as a wrapped 3D mesh with each server connected to six other servers. Again each node is represented by a circle 104 containing its coordinate, this time in three dimensions (Fig. 1, para. 15, 19).                   
However, Fricker et al., Archer et al., and O’Shea et al., taken alone or in combination with other prior art references of record, fails to disclose “in a L x M x N 3D torus network of computer nodes, mapping a 2D plane comprising M x N torus network of nodes into M/2 meshes x 2*N torus network of nodes, wherein N = k*M, k is an integer greater than zero, and M and N are even numbers, wherein each of M/2 mesh of the 2*N torus is contiguous in the 2D plane, the mapping performed for each of the L planes of the L x M x N 3D torus network; combining the M/2 meshes with a remaining torus network dimension comprising L planes, the combining creating another 2*N pattern, wherein an L*M/2 x 2*N communication pattern is created; and executing application entities according to the mapped L*M/2 x 2*N communication pattern”.

Dependent claims 2-6, 8-12 and 14-18 depending respectively on claims 1, 7, and 13 directly or indirectly, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEAN F VOLTAIRE/Examiner, Art Unit 2466   

                                                                                                                                                                                                     /FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466